i
flosloTabl8 (leorga     H. Sheppard,   Pago 3.



  tnt is a store within tha meaning Oi SOOtion 7 Of tit. lllld,
  pa.    Hurt v. cOOp8F, 1110 8. W. (26) 896. It hating been
  Wrmlned that tho oraam~6ryOr dairy    in qua8tion la a store
  ithin tha aaanlng oi Sootion 7, Art. lllld, rupra, said
  :aamary 0~ dairy ia subjeat to tha Chain Store Tax Law (Art.
  .lld as amandad, 8upra) unleea ax8mptsd by Sootian 5 th8rooi.
  i 18 obvlOu8 that aX6AptiOn NOS. 1, k?,3 and 7 are not appll-
  Iblo to th8 quo&ion l~volrad hero, By roa8on of the ooa-
  ;ruotlon gl~en to lxamptlon 1sOS. 4 and 5 by tho Oomml88ioo of
  I eala of Texas ln the oats8 OS Kurt t. Uoopar, 110 S. W. (2d)
  IB (at Pages 904005), It appears that those oxemptlons (4 and
   a?8   IIOt   applioabls   t0   YOU2 qUe8tiOkL

          The sixth exelnptlonprovides in affaot that the term
"8tOld,' QtO., 80 U8tWi illArt. lllld, OttprO, Shall XlOtinoluda
%tty plaoa or plboes Of busins    usad by bon8 fide proa888oFs
of dairy products for the eXOlU8i+e rdlo 8t rata%1 of ruoh pro-
duoto, . . . . . All or t&a 8uthorltlos tIiztwo h8V8 8SappinOb
lndlaata that the word aratallw has a diifiront   laaui~ng er
algnlilaatlon them haa the word wuholo8ala.a Reaognislng that
8uoh a dirtlnotlon~does exlat,we moat say that this axaaption
ir not applioable to your quastion.
          IOU are therefo,readtlsad that a oraa~ary OF daltr
RhiOh 8d18, 8t nht3188818,ailk OT dairy prodUOt8 at it6 pl8Ilt
or a&abllehmant 18 subjoot to thC dhafa Stan T8x, lktlO16
lllld, P. A. P. 0. a8 ~M+fAdad.




                                                   Loo Shoptar
                                                     A86i8tMt